       Case: 1:18-cr-00701-CAB Doc #: 15 Filed: 03/29/19 1 of 4. PageID #: 52



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )   CASE NO. 1:18-cr-00701
                                                   )
         Plaintiff,                                )
                                                   )   JUDGE CHRISTOPHER A. BOYKO
         v.                                        )
                                                   )
 ERIC WITHERSPOON,                                 )   JOINT MOTION TO CONTINUE
                                                   )   TRIAL AND RELATED DATES
         Defendant.                                )



       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Chelsea S. Rice and Elliot Morrison, Assistant United States Attorneys, and

Defendant Eric Witherspoon, by and through his counsel, Dominic J. Vitantonio and George J.

Argie, jointly move the Court to continue the trial and all related dates in this matter for

approximately 120 days, and to waive speedy trial time for the period of the continuance.

       The Court previously granted Defendant’s unopposed motion (R. 12) to declare this case

complex and to continue the trial and related dates. In granting that motion, the Court designated

the case as complex and scheduled the trial for 5/14/2019 and set a motion deadline of

4/23/2019, among other dates. (See R. 13.) The parties jointly request that the Court again

continue those dates, and set a new trial date in September 2019 or thereafter, and jointly submit

that “the ends of justice served by the granting of such continuance outweigh the best interests of

the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       In making such a determination, courts consider, among other factors, the following:

                (ii) Whether the case is so unusual or so complex, due to . . . the
                nature of the prosecution, or the existence of novel questions of fact
                or law, that it is unreasonable to expect adequate preparation for
       Case: 1:18-cr-00701-CAB Doc #: 15 Filed: 03/29/19 2 of 4. PageID #: 53



               pretrial proceedings or for the trial itself within the time limits
               established by this section.

               (iv) Whether the failure to grant such a continuance in a case which,
               taken as a whole, is not so unusual or so complex as to fall within
               clause (ii), would deny the defendant reasonable time to obtain
               counsel, would unreasonably deny the defendant or the Government
               continuity of counsel, or would deny counsel for the defendant or
               the attorney for the Government the reasonable time necessary for
               effective preparation, taking into account the exercise of due
               diligence.

18 U.S.C. § 3161(h)(7)(B). Both factors support granting the requested continuance.

       The requested continuance would allow Defendant time to fully review the discovery in

this case, which includes recordings and voluminous bank and business records, which require

careful attention to detail. It would also allow time for negotiation between counsel for the

parties regarding possible pretrial motions or a potential resolution without trial.

       The Court’s last order summarized the reasons for that continuance well:

               The voluminous nature of the materials to be reviewed in this case,
               along with the severity of the charges against the Defendant pending
               before this Court, renders the case complex within the meaning of
               the Speedy Trial Act. Therefore, the Court declares the instant
               matter complex, and finds the period of delay resulting from the
               continuance of trial be excluded from the time allowable for trial
               under the Act.

(R. 13: Order, PageID 49 (citations omitted).) Those reasons still apply and support this request.

       Further, the law that may govern these proceedings is arguably developing, with the Sixth

Circuit last week issuing its first reported decision construing the U.S. Supreme Court’s opinion

in McDonnell v. United States, --- U.S. ---, 136 S. Ct. 2355 (2016), which clarified the definition

of an official act in certain circumstances. See United States v. Lee, --- F.3d ---, No. 17-3868,

2019 WL 1234253, at *1 (6th Cir. Mar. 18, 2019) (affirming, inter alia, this Court’s opinion in

United States v. Lee, No. 1:15CR445, 2016 WL 7336529, at *1 (N.D. Ohio Dec. 19, 2016)).




                                                  2
       Case: 1:18-cr-00701-CAB Doc #: 15 Filed: 03/29/19 3 of 4. PageID #: 54



Accordingly, recent developments in the doctrine may require additional time for Defendant to

prepare for trial or to prepare pretrial motions.

       For these reasons, the parties jointly move the Court to continue the trial in this matter to

September 2019, and submit that such a continuance serves the ends of justice under 18 U.S.C.

§ 3161(h)(7)(A).

                                                          Respectfully submitted,

                                                          JUSTIN E. HERDMAN
                                                          United States Attorney

                                                    By:   /s/ Elliot Morrison
                                                          Chelsea S. Rice (OH: 0076905)
                                                          Elliot D. Morrison (OH: 0091740)
                                                          Assistant United States Attorneys
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3752/3919
                                                          (216) 685-2378 (facsimile)
                                                          Chelsea.Rice@usdoj.gov
                                                          Elliot.Morrison@usdoj.gov



                                                          s/ Dominic J. Vitantonio
                                                          Dominic J. Vitantonio (0052058)
                                                          e-mail: dominic@advattys.com
                                                          s/ George J. Argie
                                                          George J. Argie (0034219)
                                                          e-mail: george@advattys.com
                                                          Argie, D'Amico & Vitantonio
                                                          6449 Wilson Mills Road
                                                          Mayfield Village, Ohio 44143
                                                          Telephone: 440-449-3333
                                                          Facsimile: 440-449-4031
                                                          Attorneys for Defendant, Eric Witherspoon




                                                    3
       Case: 1:18-cr-00701-CAB Doc #: 15 Filed: 03/29/19 4 of 4. PageID #: 55



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this day, March 29, 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Elliot Morrison
                                                        Elliot Morrison
                                                        Assistant U.S. Attorney




                                                   4
